USCA1 Opinion

	




                 United States Court of Appeals                     For the First CircuitNo.  97-2209                          UNITED STATES,                            Appellee,                                v.                          CORWIN GAINES,                      Defendant, Appellant.                          ERRATA SHEET     The opinion of this Court issued on March 10, 1999 isamended as follows:     p. 5, lines 15-16:Remove: "In the dining room, the police discovered a black duffelbag with more ziplock bags full of crack cocaine."  Replace with: "In the dining room, the police discovered a blackduffel bag with empty ziplock bags of a type similar to thosefound to contain crack cocaine on the porch."p.3, line 24:Remove: "Franklin would ring the doorbell at the entrance of theapartment building and wait for Gaines to drop a key down fromthe third-story outdoor porch."Replace with: "Franklin would ring the doorbell at the entranceof the apartment building and wait to be let in.  Either a keywould be dropped to Franklin from the third-story outdoor porchor someone would let Franklin in."p.4, lines 15-16Remove: "The officers who conducted the surveillance confirmedthat Gaines would drop a key to let Franklin in the building . .. "Replace with: "The officers who conducted the surveillanceconfirmed that a key was dropped or Franklin was let in orotherwise accessed the building . . ."p.11, line 17Remove: "testimony on its face"Replace with: "statements on their face"p.11, line 24Remove: "testimony"Replace with: "statements"p.16, line 5:Remove: "Lina"Replace with: "Lino"